DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark.
	Regarding claim 1, Nouri et al. discloses a flexible container, comprising: a first panel (102) formed from a flexible elastomeric material (column 6, lines 20-31) and having a first panel top, a first panel bottom, and a pair of opposing first panel sides extending between the first panel top and the first panel bottom (Fig. 2); a second panel (101) formed from the flexible elastomeric material (column 6, lines 20-31) and having a second panel top, a second panel bottom, and a pair of opposing second panel sides extending between the second panel top and the second panel bottom (Fig. 2); the second panel being joined to the first panel to form the flexible container and defining an interior volume between the first panel and the second panel, the flexible container having a flexible container top, a flexible container bottom, and a pair of opposing flexible container sides extending between the flexible container top and the flexible container bottom (Fig. 1); a closure positioned adjacent the flexible container top, the closure 
	However, Nouri et al. does not disclose an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) and a second plurality of teeth (19, 29), wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.
	It is noted that Clark illustrates formations (10) located below a groove (6 formed by side walls 4 and 5; Fig 3) and formations (19) located below a rib (17; Fig. 3).  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the flexible container top, the first closure having a first plurality of teeth extending along the first panel top and a second plurality of teeth extending along the second panel top, the first plurality of teeth being removably interlockable with the second plurality of teeth; and a second closure positioned adjacent the flexible container top and adjacent the first closure; the second closure 
Regarding claim 3, Nouri et al. discloses the closure having the rail and groove extends fully between the pair of opposing flexible container sides.
Regarding claim 4, Clark discloses each of the first and second plurality of teeth (formations 10 and 19) configured with a rounded head and a narrow neck (Figs. 1 and 2).  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”
Regarding claim 5, Clark discloses the formations (10 and 19) extend and engage each other in the same direction of engagement as the groove (6) and rib (17), as illustrated in Fig. 3.  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth extends in a direction from the first panel toward the second panel.”
Regarding claim 6, Nouri et al. discloses the flexible elastomeric material comprises a food grade silicone material (column 6, lines 20-31).
Regarding claim 7, Nouri et al. discloses a flap (1210, 1211) positioned at the flexible container top (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the flexible container bottom.”
Regarding claim 8, Nouri et al. discloses the rail and groove closure extends from the first closure and the second closure each further extend from the flexible container top toward 
Regarding claim 11, Nouri et al. discloses the claimed invention, especially the rail and groove respectively positioned on first and second panels.  However, Nouri et al. does not disclose an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) and a second plurality of teeth (19, 29), wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.
It is noted that Clark illustrates formations (10) are located below a groove (6 formed by side walls 4 and 5; Fig 3) and formations (19) are located below a rib (17; Fig. 3), wherein the formations (10 and 19) extend and engage each other in the same direction of engagement as the groove (6) and rib (17), as illustrated in Fig. 3.  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the opening at the portion of the perimeter, the first closure having a first plurality of teeth positioned on the first panel and a 
Regarding claim 14, Clark discloses each of the first and second plurality of teeth (formations 10 and 19) configured with a rounded head and a narrow neck (Figs. 1 and 2).  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”
Regarding claim 16, Nouri et al. discloses the flexible elastomeric material comprises a food grade silicone material (column 6, lines 20-31).
Regarding claim 17, Nouri et al. discloses a flap (1210, 1211) positioned at a portion of the perimeter, with the rail and groove closure being positioned between the flap and the interior volume (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the interior volume.”

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark as applied to claims 1 and 11 above, and further in view of WIPO Document No. 2009/090674 to Chaturvedi.
Regarding claim 10, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known 
Regarding claim 18, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known in the art to form a vent (channel C2 with perforations 7) in a first panel (Fig. 3), wherein the vent is positioned between first and second closures (zipper and diaphragm; Fig. 4) and a bottom in an analogous flexible container (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi, in order to allow a gas to escape from the interior volume when the flexible container is sealed.
Regarding claim 19, Chaturvedi discloses the channel (C2) comprises a plurality of perforations (7; Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi and discussed above, meets the recitation “the vent comprises a plurality of vents.”
Regarding claim 20, Chaturvedi discloses the channel (C2) is formed within a seal connecting the walls of the flexible container (Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark as applied to claim1 and 11 above, and further in view of U.S. Patent No. 4,006,764 to Yamamoto et al.
Regarding claim 9, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for the first closure and the second closure extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom.  Yamamoto et al. teaches that it is known in the art to extend a first closure and a second closure (10, 11) along a first one of the opposing flexible sides to a bottom in an analogous flexible container, and a first panel being permanently joined to a second panel along an opposing second one of the opposing flexible container sides and along the bottom of the analogous flexible container (Figs. 1, 7, and 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention first closure and the second closure extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom in the modified Nouri et al. container, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.
Regarding claim 13, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for the portion of the perimeter provided with the opening extending along half of the perimeter of the flexible container.  Yamamoto et al. teaches that it is known in the art to Yamamoto et al. teaches that it is known in the art to extend a portion of a perimeter provided with an opening along half of a perimeter in analogous flexible container (Figs. 1, 7, and 9).  It .

Response to Arguments
Applicant’s arguments filed 11/17/2021 have been fully considered but they are not persuasive.
In response to applicant’s remarks regarding claim 1, Clark illustrates formations (10) located below a groove (6 formed by side walls 4 and 5; Fig 3) and formations (19) located below a rib (17; Fig. 3).  Therefore, it is maintained that providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the flexible container top, the first closure having a first plurality of teeth extending along the first panel top and a second plurality of teeth extending along the second panel top, the first plurality of teeth being removably interlockable with the second plurality of teeth; and a second closure positioned adjacent the flexible container top and adjacent the first closure; the second closure is positioned between the first closure and the flexible container top”, and the structure implied by the functional recitation “whereby the flexible container top may be selectively closed by interlocking the first plurality of teeth with the second plurality of teeth and seating the rail within the groove.”
In response to applicant’s remarks regarding claims 4 and 11, Clark discloses each of the first and second plurality of teeth (formations 10 and 19) configured with a rounded head and a narrow neck (Figs. 1 and 2).  Therefore, it is maintained that providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”

In response to applicant’s remarks regarding claim 11, Clark illustrates formations (10) are located below a groove (6 formed by side walls 4 and 5; Fig 3) and formations (19) are located below a rib (17; Fig. 3), wherein the formations (10 and 19) extend and engage each other in the same direction of engagement as the groove (6) and rib (17), as illustrated in Fig. 3.  Therefore, it is maintained that providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the opening at the portion of the perimeter, the first closure having a first plurality of teeth positioned on the first panel and a second plurality of teeth positioned on the second panel, the first plurality of teeth being removably interlockable with the second plurality of teeth… the second closure is positioned between the first closure and the interior volume; each of the first plurality of teeth extends in a direction from the first panel toward the second panel”, and the structure implied by the functional recitation “whereby the flexible container may be selectively sealed by interlocking the first plurality of teeth with the second plurality of teeth and seating the rail within the groove.”

Applicant’s arguments with respect to claims 9 and 13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JES F PASCUA/Primary Examiner, Art Unit 3734